Citation Nr: 1728747	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left knee osteoarthritis.  

2.  Entitlement to an initial compensable rating for residual injury, left knee, limitation of extension for the period on and after August 18, 2015.  
 

ATTORNEY FOR THE BOARD

S. Keyvan, Counsel 



INTRODUCTION

The Veteran had active military service from November 1979 to September 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the May 2009 rating decision, the RO increased the Veteran's service-connected residuals injury, left knee with mild osteoarthritic changes to 10 percent disabling, effective January 22, 2009, the date of receipt of his claim.  In the August 2015 rating decision, the RO granted a separate noncompenable rating for residual injury, left knee, limitation of extension, effective August 18, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via videoconference.  Pursuant to the June 2016 Board Remand, the Veteran's claim for a higher rating for his left knee disability was remanded so he could be scheduled for his requested hearing.  The Veteran was scheduled for a videoconference hearing before a VLJ at the Indianapolis RO on April 17, 2017.  

Several months prior to his hearing, in a December 2016 VA 21-22a form, the Veteran appointed the attorneys at the law firm of Bosley and Bratch as his representatives.  However, in January 2017, the Veteran's appointed representative withdrew its representation of the Veteran, and notified the Veteran of such withdrawal.  In a February 2017 VA Form 21-22, the Veteran executed his power of attorney in favor of the Disabled American Veterans (DAV).  

However, on the date of his hearing, the Veteran appeared before the undersigned without representation.  After informing the Veteran that he had a right to a representative, and offering to postpone his hearing until he obtained representation, the Veteran agreed to postpone his hearing in order to seek representation and have his representative accompany him at his hearing.  The April 2017 Transcript is merely a documentation of the conversation that took place between the Veteran and the undersigned VLJ.  No procedural or substantive testimony was taken by the VLJ with regard to the issues on appeal at this time.  

Since the April 2017 meeting, it does not appear that the DAV has withdrawn its representation of the Veteran, nor has the Veteran revoked the February 2017 power of attorney.  In light of the fact that the record reflects that the DAV is the Veteran's listed representative of record, a remand of the appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




